Citation Nr: 0501489	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-11 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
neurofibromatosis has been received.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a nervous disorder.

4.  Entitlement to service connection for cervical 
spondylosis with cervical radiculopathy.  

5.  Entitlement to service connection for chronic dizziness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from January 1956 to October 
1959.  

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  In a February 1994 rating decision, the RO denied service 
connection for neurofibromatosis.  The RO notified the 
veteran of this decision and his procedural and appellate 
rights by letter dated February 14, 1994; he did not appeal 
and that decision became final.  

2.  Evidence submitted since the February 1994 RO decision is 
new but it is cumulative of prior medical evidence and, by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  

3.  Hypertension is not shown during active service or within 
the initial post-service year and the competent medical 
evidence that the veteran's post-service hypertension is the 
result of any incident or event of active service or is 
proximately due to a service-connected disability.  

4.  A psychiatric disorder is not shown during active service 
or within the initial post-service year and the competent 
medical evidence does not relate post-service depression to 
active service or secondary to a service-connected 
disability.

5.  Cervical spondylosis with cervical radiculopathy is not 
shown during active service, arthritis of the cervical spine 
is not shown during the initial post-service year, and the 
competent medical evidence does not relate post-service 
cervical spondylosis with cervical radiculopathy to active 
service or secondary to a service-connected disability.  

6.  Chronic dizziness is not shown during active service and 
the competent medical evidence does not relate post-service 
chronic dizziness to active service or secondary to a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  Evidence received since the February 1994 RO decision is 
not new and material, and the claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
38 C.F.R. § 3.156(a) (2001); 38 C.F.R. § 20.1103 (2004).  

2.  Hypertension was not incurred in or aggravated by active 
service or secondary to service-connected disability, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310  (2004).  

3.  A psychiatric disorder was not incurred in or aggravated 
by active service or secondary to service-connected 
disability, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310  (2004).  

4.  Cervical spondylosis with cervical radiculopathy was not 
incurred in or aggravated by active service, or secondary to 
service-connected disability, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310  (2004).  

5.  Chronic dizziness was not incurred in or aggravated by 
active service, or proximately due to or the result of a 
service connection disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).  

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In the instant case, the agency of original jurisdiction 
decision notified the veteran of the information and evidence 
not of record that is necessary to substantiate his claims in 
a July 2001 letter, which was prior to the August 2002 rating 
decision denying these issues.  

The RO informed the veteran that in order to establish 
service connection, the evidence must show three things:  
(1) evidence of a disease or injury that either began during 
service or was aggravated during service; (2) evidence of a 
current disability, which was usually shown by medical 
evidence or evidence showing persistent or recurrent symptoms 
of a disability; and (3) evidence of a relationship between 
the current disability and the disease or injury in service, 
which was also usually shown by medical records or a medical 
opinion.  

The letter notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, service department, Social Security, 
and other federal agencies.  He was advised that he could 
either send medical treatment records from his private 
physician regarding treatment, or provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there was any other 
information or evidence he considered relevant to his claims 
so that VA could help by getting that evidence.  

Additionally, the RO notified veteran the reasons why his 
claim for service connection for neurofibromatosis could not 
be reopened and why he was not entitled to service connection 
for the remaining claims in the August 2002 rating decision.  
The RO also provided such notice in the March 2003 statement 
of the case.  The statement of the case also fully provided 
the laws and regulations pertaining to entitlement to the 
benefit sought, and included a detailed explanation as to why 
the veteran had no entitlement under the applicable laws and 
regulations based on the evidence provided.  The duty to 
notify the veteran has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

The evidence includes the veteran's service medical records.  
The veteran does not contend that treatment for the claimed 
disabilities is reflected in the service medical records.  In 
fact, he contends that he sought treatment for 
neurofibromatosis during active service but was denied 
medical treatment.  The evidence includes all available post-
service private medical treatment records.  The RO has 
obtained the veteran's VA medical treatment records.  The 
evidence also includes an October 1993 VA examination report.  
The veteran submitted a copy of a November 1995 Social 
Security Administration decision showing the veteran met the 
requirements for disability benefits beginning in February 
1993.  The evidence includes the relevant VA medical 
treatment records cited in that decision.  

In this case a medical examination or a medical opinion based 
on a review of the evidence is unnecessary because the 
evidence already of record shows that it is not necessary to 
decide the claim.  Providing a medical examination or a 
medical opinion based on a review of the evidence applies to 
a claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4)(iii).  The Board finds that new and material 
evidence has not been received to reopen service connection 
for neurofibromatosis.  Consequently, the Board finds that a 
VA examination or opinion is not necessary to make a decision 
on the claim in this case because the veteran has not 
presented and VA has not secured new and material evidence.  
Therefore, no further development is necessary for resolution 
of the claim to reopen service connection.  

In this case a medical examination or a medical opinion based 
on a review of the evidence is unnecessary because the 
evidence already of record shows that it is not necessary to 
decide the remaining service connection claims.  The 
provisions of the VCAA state that the VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of records does not contain sufficient competent medical 
evidence to decide the claim, but:

(A)	Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent 
symptoms of disability;
(B)	Establishes that the veteran suffered an event, injury, 
or disease in service, or an applicable presumptive 
disease; and 
(C)	Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or 
disease in service.  
38 C.F.R. § 3.159(c)(4) (2004).  

In this case, a remand for a VA examination is not warranted 
because the service medical records do not show the claimed 
disabilities during active service.  While the veteran is 
competent to relate the facts that are observable to a 
layperson, he is not competent to relate these post-service 
disabilities to active service or to a service-connected 
disability.  Moreover, there is no competent medical evidence 
that indicates the claimed disabilities or symptoms may be 
associated with active service or a service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Therefore, a medical 
examination is not required because the substantially 
complete application for benefits indicates that there is no 
reasonable possibility that any further assistance VA would 
provide to the claimant would substantiate his claims for 
service connection.  38 C.F.R. § 3.159(d).  

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
discontinue providing assistance in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim.  38 C.F.R. § 3.159(d).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

New and Material Evidence

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In a February 1994 rating decision, the RO denied service 
connection for neurofibromatosis.  The RO notified the 
veteran of this decision and his procedural and appellate 
rights by letter dated February 14, 1994; he did not appeal 
and that decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).  

At the time of that decision, the veteran contended that six 
months prior to discharge a bump appeared on the right side 
of his chest.  Three months later several more bumps 
appeared.  He stated that he sought medical treatment during 
active service but was told it was nothing to worry about.  
He contended that he did not undergo a physical examination 
prior to separation.  He contended that many more growths 
appeared over the years since separation from active service.  
He argued that this condition began during active service 
from exposure to many different substances while performing 
his duties.  

The service medical records show multiple birth marks over 
the entire body were noted at the time of the November 1955 
enlistment examination.  The veteran was treated for 
athlete's foot in October 1956.  He was treated for a fungal 
infection in the crotch area in September 1957.  When seen 
for right-sided chest pain several days later, the examiner 
noted a rash.  A chest x-ray examination was negative.  
The veteran was treated for a groin rash and a sebaceous cyst 
of the right ear in October 1957.  He was treated for a 
pimple on the penis and a boil on the lip in January 1958.  
During the October 1959 separation medical examination, skin 
and lymphatic system was normal.  The examiner noted the 
existence of birthmarks over the left upper quadrant, a right 
knee scar, and tattoos on both forearms.  

The evidence also includes a December 1962 medical history 
report for the veteran.  He reported that he had ongoing foot 
trouble, which is listed as athlete's foot.  He did not 
report a history of tumors, growths, or cysts.  He denied 
having any other illness.  

The post-service medical evidence shows the veteran was seen 
in October 1977 for two large lumps on the right abdomen.  
The veteran stated they had been present for 18-to 19 years.  
He stated he had lumps all over his body.  He denied prior 
treatment.  The diagnosis was multiple neurofibromas.  This 
physician excised one at that time and the other in November 
1977.  

During private medical treatment in June 1988 for 
genitourinary problems, the examiner stated that the veteran 
had neurofibromatosis.  

In an October 1993 VA compensation examination, the veteran 
stated that he developed bumps all over his body beginning in 
April 1959.  Based on the examination, the diagnosis was 
neurofibromatosis.  The VA dermatologist did not relate this 
condition to active service.  

In the February 1994 decision, the RO determined that the 
veteran was treated for several skin conditions during active 
service, but the service medical records did not show 
treatment for or a diagnosis of neurofibromatosis.  The RO 
determined that the separation medical examination did not 
reveal a pertinent skin disorder.  The RO held that the 
evidence did not show treatment and diagnosis of 
neurofibromatosis until October 1977, many years after 
separation.  Consequently, the RO concluded that the 
veteran's neurofibromatosis was not incurred or aggravated by 
active service.  

As noted above, the veteran did appeal the February 1994 
decision and it became final.  Prior unappealed decisions of 
the RO are final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2004).  However, 
if new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

In May 2001, the veteran filed an application to reopen his 
claim for service connection.  He contends that, while 
serving aboard the United States Ship Bon Homme Richard, he 
first developed growths on the right side of his body.  He 
contends that the corpsmen checked out his condition but did 
not refer him for medical treatment.  

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1105 (2004).  

Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The evidence added to the record since the February 1994 
rating decision includes VA medical treatment records dated 
from 1993 through 2002, a November 1995 Social Security 
Administration disability determination, and statements from 
the veteran.  

The VA medical treatment records are new in the sense they 
were not previously of record at the time of the February 
1994 rating decision.  These records show numerous follow-up 
examinations and treatment for multiple conditions, which 
include neurofibromatosis.  The records showing treatment for 
conditions other than neurofibromatosis are not new and 
material because they do not bear directly and substantially 
upon the specific matter under consideration.  The records 
showing examination and treatment for neurofibromatosis are 
not new and material because they are cumulative of the 
private medical evidence previously considered by the RO at 
the time of the February 1994 rating decision.  Those private 
medical records already established that the veteran had a 
diagnosis of neurofibromatosis.  Neither those medical 
records nor the current VA medical treatment records contain 
a medical opinion or diagnosis that relates the post-service 
neurofibromatosis to active service.  The history in the 
current VA medical treatment records that this condition 
began during active service was also contained in the prior 
medical records considered by the RO.  The RO also rejected 
the history that this condition began during active service 
based on the service medical treatment records and the 
negative physical examination findings on the veteran's 
October 1959 separation examination.  The mere transcription 
of statements of medical history from a claimant by a medical 
provider can not turn those statements into medical findings.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  The Board finds 
that this evidence is not new and material.  38 C.F.R. 
§ 3.156(a).  

The November 1995 Social Security Administration disability 
determination shows the veteran met the requirements for 
disability benefits beginning in February 1993.  It shows the 
veteran was disabled due, in large part, to neurofibromatosis 
and physical disabilities caused by neurofibromas.  This 
evidence is new because it was not previously of record at 
the time of the February 1994 rating decision.  However, the 
evidence cited in the Social Security Administration decision 
consists of the medical examinations and findings reported in 
the VA medical treatment records.  This evidence is not new 
and material because it is cumulative of the evidence 
previously considered by the RO at the time of the February 
1994 rating decision.  That evidence already established a 
diagnosis of neurofibromatosis.  The fact that the veteran is 
now considered disabled by this condition is not relevant to 
or bear directly and substantially upon the specific matter 
whether neurofibromatosis began during active service or is 
otherwise related to some incident or event of active 
service.  This evidence is not new and material.  38 C.F.R. 
§ 3.156(a).  

Finally, the other evidence added to the record consists of 
the veteran's statements.  He essentially argues that his 
neurofibromatosis did not exist prior to service and it began 
while he was on active duty.  The additional statements are 
cumulative of the contentions made in support of his claim at 
the time of the February 1994 rating decision.  The veteran 
is competent as a layperson to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  While a layperson is competent to provide evidence 
on the occurrence of observable symptoms during and following 
service, such a layperson is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992) (Court held that a witness 
must be competent in order for his statements or testimony to 
be probative as to the facts under consideration).  There is 
no evidence of record indicating that the veteran has 
specialized medical training so as to be competent to render 
a medical opinion.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993) (lay assertions of medical causation cannot service as 
the predicate to reopen a claim under § 5108).  Therefore, 
this evidence is not new and material.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the evidence 
submitted since the February 1994 RO decision is new but it 
is cumulative of prior medical evidence and, by itself or in 
connection with evidence previously assembled, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board concludes that the evidence received since the 
February 1994 rating decision is not new and material, and 
the claim for that benefit is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001); 
38 C.F.R. § 20.1103 (2004).  




Service Connection

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and hypertension, psychosis, or arthritis becomes 
manifest to a compensable degree within one year after 
termination of such service, such disease shall be presumed 
to have been incurred in service.  This is a rebuttable 
presumption.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  

The United States Court of Appeals for Veteran Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  When there is aggravation 
of a nonservice-connected condition which is proximately due 
to or the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks service connection for hypertension, a 
nervous disorder, cervical spondylosis with cervical 
radiculopathy, and chronic dizziness.  He contends that he 
incurred these disabilities during active service or 
secondary to neurofibromas, which he argues should be 
service-connected.  

The service medical records do not show treatment for or a 
diagnosis of hypertension, a nervous disorder, cervical spine 
injury or disease, or chronic dizziness.  The October 1959 
separation medical examination report shows the veteran's 
heart, cardiovascular system, and the spine and 
musculoskeletal system were normal at that time.  Blood 
pressure was 120/78.  The veteran did not undergo a 
psychiatric examination at that time.  

The evidence does not show a diagnosis of hypertension, a 
psychosis, or arthritis of the cervical spine during the 
initial post-service year.  Therefore, a presumption in favor 
of service connection for these disabilities is not for 
application in this case.  38 C.F.R. §§ 3.307, 3.309.  

During treatment for an unrelated disorder in June 1988, an 
x-ray examination showed the chest was deformed by a moderate 
kyphoscoliosis.  There was a fibrotic nodule in the left lung 
but there was no evidence of any active pulmonary disease.  
Heart size was normal.  

During an October 1993 VA compensation examination the 
cardiovascular system was normal.  Blood pressure was 160/90 
in the sitting position.  Examination showed the 
musculoskeletal system was normal.  Psychiatric examination 
was also normal.  There was no diagnosis of hypertension, a 
nervous disorder, a cervical spine disability, or chronic 
dizziness.  

The initial post-service medical evidence showing a diagnosis 
of the claimed disabilities consists of the VA outpatient 
treatment records dated from 1993 to 2002.  In 1993 the 
veteran was diagnosed with hypertension.  These records also 
show the veteran complained of cervical pain in 1993.  An 
October 1993 x-ray examination revealed a soft tissue density 
on the right side of the neck and widened cervical foramina 
on the right, which was most likely multi-focal 
neurofibromas.  An August 1994 Magnetic Resonance Imaging 
(MRI) scan of the cervical spine revealed severe cervical 
spondylosis with disc degeneration and cervical canal 
stenosis, as well as the localized neurofibromatosis on the 
right side at C2-C3 and C3-C4.  These records also show the 
veteran began complaining of ongoing dizziness.  A January 
1995 hospitalization summary shows the veteran was admitted 
for complaints of dizzy spells and back pain with difficulty 
walking.  The veteran stated that these symptoms had begun 
approximately ten years prior to his admission.  Based on 
examination and diagnostic studies, the impression was 
neurofibromatosis, cervical spondylosis and possible cervical 
radiculopathies secondary to neurofibromas on the spine, 
hypertension, and unsteady gait, which was probably due to 
neurofibromatosis as well as possible radiculopathies 
secondary to neurofibromas of the spine and spondylosis.  In 
March 2000 the veteran expressed his feelings of frustration 
about his physical decline.  The assessment was coping with 
residuals of neurofibromatosis.  During an April 2000 nursing 
care evaluation, the examiner reported that the veteran had 
depression.  During a March 2001 outpatient examination he 
denied often feeling depressed or hopeless.  

To the extent that the above VA medical treatment records 
establish that the veteran has a current diagnosis of the 
claimed disabilities, they do not contain competent medical 
evidence relating such post-service disability to active 
service or secondary to a service related disability.  

The definitive issue in this case is whether the claimed 
post-service disabilities are attributable to active service 
or to a service related disability.  This question is medical 
in nature and requires competent medical evidence.  The 
veteran's belief that his current disabilities are due to 
service or secondary to neurofibromatosis, which should be 
service-connected, does not constitute such competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (the 
Court held that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (the Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  Consequently, competent medical evidence is 
required to substantiate his claim for service connection.  

In this case the competent evidence of record does not 
contain a medical nexus between active service and post-
service hypertension, a nervous disorder, cervical 
spondylosis with cervical radiculopathies, or chronic 
dizziness.  In fact, this evidence does indicate that the 
veteran's cervical spine disability, dizziness, and his 
depression symptoms are due to his nonservice-connected 
neurofibromatosis.  

For these reasons, the Board finds that the claimed 
disabilities are not shown during active service or within 
any applicable presumptive period and the competent medical 
evidence does not relate the post-service disabilities to 
active service or secondary to a service-connected 
disability. 

The Board finds that the preponderance of the evidence does 
not support the veteran's claim that his hypertension, 
psychosis, or cervical spondylosis with cervical 
radiculopathy began in service, was diagnosed within one year 
from service, or was incurred in or aggravated by active 
service or secondary to service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).  The Board also 
concludes that a chronic dizziness were not incurred in or 
aggravated by active service, or proximately due to or the 
result of a service connection disability.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).  



ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for 
neurofibromatosis, the appeal is denied.  

Service connection for hypertension is denied.  

Service connection for a psychiatric disorder is denied.  

Service connection for cervical spondylosis with cervical 
radiculopathy is denied.  Service connection for chronic 
dizziness is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


